215 Ga. 195 (1959)
109 S.E.2d 689
COOPER MOTOR LINES, INC.
v.
B. C. TRUCK LINES, INC. et al.
20513.
Supreme Court of Georgia.
Argued June 9, 1959.
Decided July 8, 1959.
Fisher, Phillips & Allen, John Bacheller, Jr., for plaintiff in error.
Wilson, Branch & Barwick, John W. Wilcox, Jr., Poole, Pearce & Hall, John S. Patton, Weekes & Candler, contra.
*197 HEAD, Justice.
1. "A party not aggrieved by the judgment of the trial court is without legal right to except thereto, since he has no just cause of complaint." Georgia Music Operators Assn. v. Fulton County, 184 Ga. 348, 350 (191 S.E. 117); Lamar v. Lamar, 118 Ga. 684 (45 S.E. 498).
2. The plaintiff in error does not assign error on that part of the order of the trial judge declaring certain rights of the parties in relation to their various contracts. The only assignments of error are on the failure of the judge to construe a contract between the plaintiff in error and the labor organization represented by two of the defendants, and on the refusal to grant the interlocutory injunction prayed by the petitioner. The plaintiff in error in the trial court did not seek an injunction or the construction of its contract, by any pleadings, prayers, or evidence. Its rights under its contract are in no way prejudiced by the judgment, which refused to construe such contract. It therefore has no right to bring the present writ of error to this court. White v. Haslett, 49 Ga. 262; Hudson v. Hudson, 84 Ga. 611 (10 S.E. 1098); Braswell v. Equitable Mortgage Co., 110 Ga. 30 (35 S.E. 322); Penland v. Jackson, 157 Ga. 569 (122 S.E. 44); Bryan v. Rowland, 166 Ga. 719 (144 S.E. 275); First National Bank of Rome v. Yancey, 207 Ga. 437 (62 S.E.2d 179).
Writ of error dismissed. All the Justices concur.